Citation Nr: 0930795	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  05-05 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for the service-connected bipolar disorder and obsessive-
compulsive disorder, with depression and anxiety.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to April 
2003. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.  The Board remanded the issue on appeal, most 
recently in July 2008, for further development of the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Unfortunately, the claims file reflects that a remand of the 
claim is warranted, even though such will, regrettably, 
further delay a final decision on the claim on appeal.  

The Veteran was put on a temporary disability list following 
his separation from service in 2003.  In January 2007, the 
physical evaluation board (PEB) found that the Veteran was 
unfit for further service due to disability.  The PEB 
reported that 52 pages of medical evidence, dated from 
January 11, 2005 to January 5, 2007, had been used in 
reaching this ultimate conclusion (i.e., the Veteran was 
unfit for further service).  These records were from a Dr. 
S., said to be treating the Veteran.  However, to date, these 
records have not been associated with the PEB findings on 
file.  The Board is aware that an August 2007 notification 
letter requested assistance from the Veteran that would aid 
in obtaining these records.  No response in this regard was 
received from the Veteran.  However, the Board finds that 
another attempt must be made to obtain these records used to 
justify the PEB determination.  It needs to be determined 
whether there are any records form PEB proceedings where a 
copy of the records might exist.  If so, they would be in 
government control.

In addition, in the February 2009 VA examination report, the 
examiner made reference to VA treatment records dated from 
November 2006 to January 2009.  These records pertaining to VA 
treatment have not been associated with the record certified 
for appellate review.  In this regard, VA medical records that 
are not in the claims file are nevertheless considered part of 
the record on appeal since they are within VA's constructive 
possession.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992); see also VAOPGCPREC 12- 95.  These records may be of 
significant probative value in determining whether an 
increased evaluation for the service-connected bipolar 
disorder may be granted.  Thus, the RO must obtain complete 
copies of the Veteran's VA treatment records, specifically to 
include VA treatment records dated from November 2006 to 
January 2009.

The Board notes that VA regulations provide that VA will make 
as many requests as are necessary to obtain relevant records 
from a Federal department or agency, such as the VA medical 
facility.  VA will end such efforts to obtain records only if 
VA concludes that the records sought do not exist or that 
further efforts to obtain the records would be futile.  See 
38 C.F.R. § 3.159(c)(2).  If the RO is unable to obtain any 
of the above records, or after continued efforts to obtain 
any of the above records it is concluded that it is 
reasonably certain that they do not exist or further efforts 
to obtain them would be futile, the Veteran should be 
notified accordingly.  See 38 C.F.R. § 3.159(e).
 
Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should attempt to obtain, 
for association with the claims file, the 
complete file leading to the physical 
evaluation board determination of January 
2007.  Records obtained should 
specifically include the clinic notes of 
treatment from January 2005 to January 
2007.  An attempt should be made to 
determine if there were any PEB 
proceedings, the records of which might 
include the private treatment records.  
The Veteran is again notified that he can 
provide those records if he would like 
too.  If the records cannot be obtained, 
documentation to that effect must be 
added to the claims file.  If it is 
determined that the records are 
unavailable, documentation of the 
attempts made should be added to the 
claims folder.

2.  The AMC/RO must also request all 
records of treatment the Veteran received 
at the VA medical facility, specifically 
to include records from November 2006 to 
January 2009.  All records received by 
the RO must be added to the claims file.  
If the search for such records is 
unsuccessful, documentation to that 
effect must be added to the claims file.  

3.  The AMC/RO should take appropriate 
steps to contact the Veteran in order to 
have him provide information referable to 
all recent treatment received for the 
bipolar disorder.  Based on the response, 
the RO should undertake all indicated 
action to obtain copies of all clinical 
records from any identified treatment 
source.  The Veteran should also be 
informed that he can submit evidence to 
support his claim.  

4.  Then, the AMC/RO should readjudicate 
the Veteran's claim for entitlement to an 
initial evaluation in excess of 30 
percent for the service-connected bipolar 
disorder.  If the determination remains 
unfavorable to the Veteran, he and his 
representative must be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.   
 
Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




